 

Exhibit 10.3

 

TIVITY HEALTH, INC.

NUTRISYSTEM STOCK INCENTIVE PLAN

2019 RESTRICTED STOCK UNIT AWARD AGREEMENT




This 2019 RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated GRANT
DATE, is by and between Tivity Health, Inc., a Delaware corporation (the
“Company”), and PARTICIPANT NAME (the “Grantee”), under the Company’s
Nutrisystem Stock Incentive Plan (the “Plan”).  Terms not otherwise defined
herein shall have the meanings given to them in the Grantee’s employment
agreement or offer letter with the Company (as may be amended from time to time,
the “Employment Agreement”), if applicable, or in the absence of an Employment
Agreement or if not defined in an Employment Agreement, then the meanings given
to them in the Plan.

 

Section 1.Restricted Stock Unit Award.  The Grantee is hereby granted NUMBER OF
UNITS restricted stock units (the “Restricted Stock Units”).  Each Restricted
Stock Unit represents the right to receive one share of the Company's Common
Stock, $.001 par value (the “Stock”), subject to the terms and conditions of
this Agreement and the Plan.  

 

Section 2.Vesting of the Award.  Except as otherwise provided in Section 3 and
Section 5 below, the Restricted Stock Units will vest at such times (the
“Vesting Date”) and in the percentages set forth below, as long as the Grantee
is serving as an employee of the Company on the Vesting Date.

 

Vesting Date

 

Award Percentage of Restricted Stock Units

One Year from Grant Date

Two Years from Grant Date

Three Years from Grant Date

 

 

33%

33%

34%

 

The Company shall, in its sole discretion, issue (a) one share of Stock (in the
aggregate, such shares, the “Distributed Shares”), (b) cash in an amount equal
to the closing stock price per share of Stock on the Vesting Date (or if the
Vesting Date is not a trading day, then on the last trading day immediately
preceding the Vesting Date) or (c) a combination of cash and Stock (as described
in this Section 2), to the Grantee in settlement of each vested Restricted Stock
Unit  at the time the Restricted Stock Unit vests pursuant to any provision of
this Agreement. The Distributed Shares, if any, shall be represented by a
certificate or by a book-entry.

 

Section 3.Forfeiture on Termination of Employment.  

 

3.1.Termination by the Company for Cause.  If the Grantee’s employment with the
Company is involuntarily terminated for Cause, then all Restricted Stock Units
that have not vested prior to the date of termination of Grantee’s employment
will be forfeited and the Grantee shall have no further rights with respect to
such Restricted Stock Units.

 

3.2.Termination by the Company without Cause or by the Grantee for Good Reason.
If Grantee’s employment with the Company (a) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (b) is terminated by
the Grantee for Good Reason (provided that this subsection (b) shall apply only
if Grantee is a party to an Employment Agreement that provides rights to Grantee
upon a termination for Good Reason), then, subject to Grantee’s execution of the
release of claims in the form attached to the Employment Agreement, if
applicable, or, in the absence of an Employment

 

--------------------------------------------------------------------------------

 

Agreement, in the form acceptable to the Company, the number of Restricted Stock
Units scheduled to vest on the nearest future Vesting Date will be accelerated
to vest on the date of termination and all Restricted Stock Units that have not
vested following such acceleration will be forfeited and the Grantee shall have
no further rights with respect to such Restricted Stock Units. For purposes of
this Agreement, the terms “Cause” and “Good Reason” shall have the meanings set
forth in the Employment Agreement, if applicable, or, with respect to “Cause”
only, in the absence of an Employment Agreement or if not defined in an
Employment Agreement, “Cause” shall mean (i) a felony conviction of Grantee or
the failure of a Grantee to contest prosecution for a felony, or (ii) Grantee’s
willful misconduct or dishonesty, which is directly and materially harmful to
the business or reputation of the Company or any subsidiary or affiliate. Any
Restricted Stock Units that vest pursuant to this Section 3.2 shall be settled
promptly following the Vesting Date (as modified) as provided in Section 2.

 

3.3.Termination by Reason of Retirement.  If the Grantee’s employment by the
Company terminates by reason of Retirement (as defined below), the Restricted
Stock Units granted hereunder shall not be forfeited but shall continue to vest
and be settled in Stock or cash, as applicable, to the Grantee on the same
schedule as provided in Section 2 (or otherwise) as if the Grantee had continued
employment through each such Vesting Date (or such other vesting event pursuant
to Section 3.4 or Section 5.2). For the purposes of this Agreement, “Retirement”
shall mean either (i) retirement from active employment with the Corporation and
any Subsidiary or Affiliate on or after age 65, or (ii) early retirement, which
will be deemed to have occurred if (x) the sum of the Grantee's age plus years
of employment at the Company as of the proposed retirement date is equal to or
greater than 70, (y) the participant has given written notice to the Company at
least one year prior to the proposed early retirement date of his or her intent
to retire and (z) the Chief Executive Officer shall have approved in writing
such early retirement request prior to the proposed early retirement date,
provided that in the event the Chief Executive Officer does not approve the
request for early retirement or the Chief Executive Officer is the Grantee
giving notice of his or her intent to retire, then in both cases, the Committee
shall make the determination of whether to approve or disapprove such request.

 

3.4.Termination by Death or Disability.  If the Grantee’s employment by the
Company terminates by reason of death or Disability (as defined below), all of
the Restricted Stock Units granted hereunder shall immediately vest. For the
purposes of this Agreement, the term “Disability” shall mean either of the
following: (x) Grantee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (y) Grantee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of Grantee’s
employer.

 

3.5.Other Termination.  If the Grantee’s employment by the Company is terminated
for any reason other than as described in Sections 3.1 through 3.4 above, then
all Restricted Stock Units that have not vested prior to the date on which
Grantee’s employment is terminated will immediately thereupon be forfeited and
the Grantee shall have no further rights with respect to such Restricted Stock
Units.


Section 4.Voting Rights and Dividends.  Prior to each Vesting Date, the Grantee
shall be credited with cash dividend equivalents with respect to the Restricted
Stock Units at the time of any payment of dividends to stockholders on shares of
Common Stock in accordance with the terms set forth in the Plan, and such
dividend equivalents shall be paid (in cash, without interest) to the Grantee
when and only if the Restricted Stock Units to which they relate become vested
and are settled in accordance with this Agreement.  The Grantee shall not have
any voting rights with respect to the Stock underlying the Restricted Stock
Units

2

 

--------------------------------------------------------------------------------

 

prior to the issuance of the Distributed Shares.  A holder of Distributed Shares
shall have full dividend and voting rights as a holder of Stock.

 

Section 5.Restrictions on Transfer; Change of Control.

 

5.1.General Restrictions.  The Restricted Stock Units shall not be transferable
by the Grantee (or his or her personal representative or estate) other than by
will or by the laws of descent and distribution.  The terms of this Agreement
shall be binding on the executors, administrators, heirs and successors of the
Grantee.

 

5.2.Change of Control.  If in connection with a Change of Control, the acquiring
corporation  (or other successor to the Company in the Change of Control)
assumes the Restricted Stock Units, Grantee shall continue to vest in (and
receive settlement of) the Restricted Stock Units as provided in Sections 2 and
3 hereof; provided, that if Grantee’s employment with the Company (or its
successor company) (a) is involuntarily terminated within 12 months following a
Change of Control for any reason other than termination for Cause, (b) is
terminated by the Grantee for Good Reason within 12 months following a Change of
Control and Grantee is a party to an Employment Agreement that provides rights
to Grantee upon a termination for Good Reason, or (c) has previously terminated
by reason of Retirement as of the date of the Change of Control, all
restrictions imposed on the Restricted Stock Units shall thereupon lapse, the
Restricted Stock Units will become free of all restrictions and become fully
vested, and the Company (or its successor company) shall thereupon issue the
Stock or cash, as applicable, underlying the Restricted Stock Units to the
Grantee. If in connection with a Change of Control, the acquiring corporation
(or other successor to the Company in the Change of Control) does not assume the
Restricted Share Units, then the Restricted Share Units shall vest and be
settled in Stock issued to the Grantee immediately prior to the Change of
Control.

 

Section 6.Restrictive Agreement.  As a condition to the receipt of any
Distributed Shares, the Grantee (or his or her legal representative or estate or
any third party transferee), if the Company so requests, will execute an
agreement in form satisfactory to the Company in which the Grantee or such other
recipient of the shares represents that he or she is purchasing the shares for
investment purposes, and not with a view to resale or distribution.  

 

Section 7.Restricted Stock Units Award Subject to Recoupment Policy. If Grantee
is an executive officer of the Company, the award of Restricted Stock Units is
subject to the Tivity Health, Inc. Compensation Recoupment Policy (the
“Policy”), and such Restricted Stock Units, or any amount traceable to the award
of Restricted Stock Units, shall be subject to the recoupment obligations
described in the Policy.

 

Section 8.Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Stock, the
number of Restricted Stock Units subject to this Agreement shall be equitably
and proportionately adjusted by the Committee in accordance with the Plan
without duplication of Section 4.

 

Section 9.Tax Withholding.  The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Restricted Stock Units prior to the delivery of the Distributed
Shares, or cash, as applicable, or may withhold from the Distributed Shares an
amount of Stock having a Fair Market Value equal to such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

3

 

--------------------------------------------------------------------------------

 

Section 10.Plan.  This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern.  By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.

 

Section 11.Confidentiality, Non-Solicitation and Non-Compete.

 

 

(a)

This Section 11(a) shall apply if Grantee has an Employment Agreement or a
Nondisclosure and Noncompete Agreement with the Company that contains
confidentiality, non-solicitation or non-compete covenants.  In the event
Grantee breaches any such confidentiality, non-solicitation or non-compete
covenants, the Restricted Stock Units shall immediately thereupon expire and be
forfeited, and the Company shall be entitled to seek other appropriate remedies
it may have available in connection with such breach.  

 

 

(b)

This Section 11(b) shall apply if Grantee does not have an Employment Agreement
or a Nondisclosure and Noncompete Agreement with the Company that contains
confidentiality, non-solicitation or non-compete covenants.  It is in the
interest of all colleagues to protect and preserve the assets of the Company. In
this regard, in consideration for granting the Restricted Stock Units and as
conditions of Grantee’s ability to receive the Distributed Shares or cash, as
applicable, Grantee acknowledges and agrees that:

 

 

(i)

Confidentiality. In the course of Grantee's employment, Grantee will have access
to trade secrets and other confidential information of the Company and its
clients.  Accordingly, Grantee agrees that, without the prior written consent of
the Company, Grantee will not, other than in the normal conduct of the Company’s
business affairs, divulge, furnish, publish or use for personal benefit or for
the direct or indirect benefit of any other person or business entity, whether
or not for monetary gain, any trade secrets or confidential or proprietary
information of the Company or its clients, including, without limitation, any
information relating to any business methods, marketing and business plans,
financial data, systems, customers, suppliers, policies, procedures, techniques
or research developed for the benefit of the Company or its
clients.  Proprietary information includes, but is not limited to, information
developed by the Grantee for the Company while employed by the Company.  The
obligations of the Grantee under this paragraph will continue after the Grantee
has left the employment of the Company.  Grantee agrees that upon leaving the
employment of the Company, Grantee will return to the Company all property and
confidential information in the Grantee's possession and agrees not to copy or
otherwise record in any way such information.

 

 

(ii)

Non-Solicitation.  While employed by the Company and for a period of two years
thereafter, Grantee shall not, upon Grantee's own behalf or on behalf of any
other person or entity, directly or indirectly:

 

 

-

hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or

 

 

-

contact, solicit, entice away, or divert any healthcare and/or well-being
support services, coaching or management business from any person or entity who
is a client or with whom the Company was engaged in discussions as a potential
client within one year prior to the date of termination of Grantee.

4

 

--------------------------------------------------------------------------------

 

 

 

(iii)

Non-Compete.  While employed by the Company and continuing during the period
while any amounts are being paid to Grantee by the Company and for a period of
18 months thereafter, Grantee will not own or be employed by or assist anyone
else in the conduct of any business (i) which is in competition with any
business conducted by the Company or (ii) which Grantee knows the Company was
actively evaluating for possible entry, in either case in the United States or
in any other jurisdiction in which the Company is engaged in business or has
been engaged in business during Grantee’s employment by the Company, or in such
jurisdictions where Grantee knows the Company is actively pursuing business
opportunities at the time of Grantee’s termination of employment with the
Company; provided that ownership of five percent (5%) or less of the voting
stock or other ownership interests of any business entity that is listed on a
national securities exchange shall not constitute a violation hereof.

 

In the event Grantee breaches any provisions of this Section 11(b), the
Restricted Stock Units shall immediately expire, and the Company shall be
entitled to seek other appropriate remedies it may have available in connection
with such breach.

 

Section 12.Miscellaneous.

 

12.1.Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Restricted Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

 

12.2.Employment.  By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.  

 

12.3.Captions.  The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

 

12.4.Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.

 

12.5.Notice.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:Tivity Health, Inc.

701 Cool Springs Blvd

Franklin, Tennessee 37067

 

To the Grantee:

PARTICIPANT NAME

(Grantee name and address)

Address on File

 

at Tivity Health

 

 

 

5

 

--------------------------------------------------------------------------------

 

12.6.Amendment.  Subject to the restrictions contained in the Plan, the
Committee may amend the terms of this Agreement, prospectively or retroactively,
but, subject to Section 8 above, no such amendment shall impair the rights of
the Grantee hereunder without the Grantee's consent.

 

12.7.Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

 

12.8.Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

 

12.9.Interpretation; Resolution of Disputes; Section 409A.

 

(a)It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

(b)Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith.  However, under certain circumstances,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code.  Further, notwithstanding
anything herein to the contrary, if at the time of a Participant’s termination
of employment with the Company, the Participant is a “specified employee” as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment.  Each payment of Restricted Stock Units (and related
dividend equivalent rights) constitutes a “separate payment” for purposes of
Section 409A of the Code.

 

12.10.Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees.  All
obligations imposed upon the Grantee and all rights granted to

6

 

--------------------------------------------------------------------------------

 

the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators, successors and assignees.  

 

[remainder of page intentionally left blank; signature page follows]




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused the Restricted Stock Unit Award
Agreement to be duly executed as of the day and year first written above.

 

 

TIVITY HEALTH, INC.

 

[gy3nfrub2uqa000001.jpg]

Name:Donato Tramuto

Title:Chief Executive Officer

 

 

 

GRANTEE: PARTICIPANT NAME

 

Online Grant Acceptance Satisfies

Signature Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 